Appellant was convicted in the District Court of Polk County of cattle theft, and his punishment fixed at two years in the penitentiary.
Our Assistant Attorney General moves to strike out appellant's bills of exception because in question and answer form. Art. 846 of our Code of Criminal Procedure contains the following:
"Provided, that such stenographer's report when carried into the statement of facts or bills of exception, shall be condensed so as not to contain the questions and answers, except where, in the opinion of the judge, such questions and answers may be necessary in order to elucidate the fact or question involved."
The bills of exception in the instant case are in question and answer form and contain no statement of the trial judge, as indicated in the portion of the statute above quoted, showing that it is the opinion of the trial court that the questions and answers are necessary to be set out in the bill of exceptions in order to elucidate the issue involved, nor is there anything to lead us to such conclusion. Under the holdings of this court bills of exception in question and answer form will not be considered. Jetty v. State, 90 Tex.Crim. Rep., 235 S.W. Rep., 589; Rylee v. State, 90 Tex.Crim. Rep., 236 S.W. Rep., 744; Romez v. State, 93 Tex.Crim. Rep., 245 S.W. Rep., 914. The motion of the Assistant Attorney General must be granted.
Examining the statement of facts, the sufficiency of the evidence being the only question remaining, we observe that, according to the State's case as made out by its witnesses, appellant sold to one Vinson a yearling which belonged to the prosecuting witness. If he did so, it is without dispute that this was without the authority or consent of the owner of said yearling. Appellant denies having appropriated the yearling in question or having sold the same to Vinson. By his witnesses he attacks the reputation of Vinson. These are all matters for the jury and have been solved by them adversely to appellant's contention. Looking to the State's case, it presents testimony amply sufficient to support the conviction.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 583 
                          ON REHEARING.                        October 31, 1923.